 1
 2                             IN THE UNITED STATES DISTRICT COURT
 3                                 FOR THE DISTRICT OF ARIZONA
 4
 5       Todd C Smith,                                   No. CV-18-00183-TUC-JAS
 6                       Petitioner,                     ORDER
 7       v.
 8       JT Shartle, et al.,
 9                       Defendants.
10
11            Pending before the Court is a Report and Recommendation issued by Magistrate Judge
12   Eric J. Markovich. In the Report and Recommendation, Magistrate Judge Markovich
13   recommends enter an order dismissing the Petition for a Writ of Habeas Corpus (Doc. 1)
14   under 28 U.S.C. § 2241 for lack of jurisdiction. As the Court finds that the Report and
15   Recommendation appropriately resolved the Petition, the objections are denied.1
16            Accordingly, IT IS ORDERED as follows:
17   (1) Magistrate Judge Markovich=s Report and Recommendation (Doc. 17) is accepted and
18   adopted.
19   (2) Petitioner’s 28 U.S.C. § 2241 motion is denied, and this case is dismissed with
20   prejudice. The Clerk shall enter judgment and close the case file.
21               Dated this 12th day of March, 2020.
22
23
24
25
26
     1
      The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the
     unobjected-to portions of the Report and Recommendation. See Johnson v. Zema Systems
28   Corp., 170 F.3d 734, 739 (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203,
     1204 (D. Or. 1998).
